Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/14/2021 has been entered.

IDS received 4/6/2021 has been entered.
Priority
This application is a 371 of PCT/IB2014/002583 (filed 7/15/2014) which claims benefit of 61/856,952 (filed 7/22/2013).

Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 5/5/2017 is acknowledged. 
Claims 10-42 are withdrawn from further consideration because they drawn to non-elected inventions.
Claims 1-9 are under examination.

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 112(b) are hereby withdrawn.

Claim Objections
Claim 5 is objected to because of the following informalities:  please spell out “API” in line 3.  Appropriate correction is required.

Maintenance of Rejections:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) – see MPEP 2106.04(II) and 2106.04(d).
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includs: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a product of nature. Therefore, they must each be considered to determine whether, given their broadest 
Regarding Step 1 (Yes), all of the claims are drawn to composition of matter under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1 (and its depend claims 2-7 and 9), the judicial exception (JE) is a high activity pancreatin. Pancreatin as defined in the instant specification (mixture of several types of enzymes…, see page 7, line 2++) is a nature based product. Is the nature-based product “markedly different” when compared to its closest-occurring natural counterpart: No, because there is no evidence from the instant specification that the structure/activity of the claimed pancreatin is altered (in comparison to its natural occurring counterpart) due to different purification method. The only difference as taught by instant specification between claimed pancreatin and natural occurring (or those in conventional pancreatin formulations) is the purity level of the pancreatin (regardless of its particle form which does not change enzyme activity). However, as expressly determined by the Court in Myriad, the purity level (of pancreatin, in the instant case) is not a markedly different characteristic which could be found to surmount a judicial exception finding. For claim 8, “enteric polymer” (functional defined as polymer that protects the digestive enzymes from gastric contents, SPC, page 8, line 25++) is not defined to exclude natural polymers (such as polysaccharide, cellulose, etc.), and the combination of two natural products is not markedly different from its perspective natural counterparts (the combination does not alter characteristics of each component). Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the composition is recited at a high level of generality and fails to meaningfully limit the claim, it does not require any particular application of the recited composition, accordingly the limitation do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed pancreatin (including: mixture/concentration/specific activity) recites naturally occurring enzymes and there is no additional components in the composition of claim 1 (or its depend claims 2-7 and 9) that could serve to offer “significantly more” than the JE or acquiring new properties they do not have on their own as nature product. Limitations of “high activity”, “units of lipase per dosage unit” and “particles” do not add to 
Thus the claim do not amount to significantly more that nature products, therefore is not eligible under 101. Additional limitations are needed to integrates the product of nature and transform the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 1/14/2021 (referred to previous arguments) have been fully considered but they are not persuasive.
Applicant argued that the eligibility of the compositions of claims 1-9 is self-evident, is not directed to a natural product. An analysis under Step 2A is not required or appropriate. 
It is the examiner’s position that claim 1 as written comprising one component- pancreatin (mixture of enzymes) with no additional markedly different (when compared with natural product) components, there is no evidence set forth on the record that the claimed pancreatin composition would have enzyme activity that would be in any way different from the enzyme activity of pancreatin as it occurs naturally as evidenced by the instant specification (PUB20160152968, [0014]++, same therapeutic uses based on the same enzyme activities). The enzyme/lipase activity is independent of the purity/potency/form of the composition/pancreatin (the enzyme/lipase has the same enzymatic activity).
Applicant argued that purity has not been excluded from the eligibility analysis, and that the purified composition is analogous to the eligible cDNA from Myriad.
It is the examiner’s position that, in Myriad, the eligible cDNA are fragments of cDNA that can be used in testing with changed structural characteristics, thus is structurally different 
Applicant argued that the claimed invention is not merely purified pancreatin nor is the purity level of pancreatin at issue.
It is the examiner’s position that there is no evidence set forth on the record that the claimed pancreatin would have activity that would be in any way different (structurally-same amino acid sequences or functionally-same enzyme activity) from the enzyme activity of pancreatin as it occurs naturally. Even if the pancreatin of the claims has a higher activity when compared to conventional products containing pancreatin, the enzyme activity/function is the same as its nature occurring counterpart because the pancreatin has the same enzymes, same amino acid sequences (or 3D structures) that occurs in nature.  If there is any difference in specific enzyme/lipase activity between the claimed pancreatin and known, conventional pancreatin formulations, the difference is, as expressly taught by Applicants, a difference in purity level of the pancreatin.  However, as expressly determined by the Court in Myriad, the purity level of pancreatin is not a markedly different characteristic which could be found to surmount a judicial exception finding. Thus, even if the pancreatin as claimed displays a greater activity, this activity would be a direct result of the purity of the pancreatin; i.e., higher purification would necessarily lead to a higher concentration of pancreatin which would in-turn provide for a product having higher enzyme activity. Although applicants assert benefits of the claimed composition: “…claimed invention provides a composition which is more concentrated and purified…resulting in a more convenient and …safer product…when compared to existing pancrelipase-containing products (Id.)” these alleged benefits do not alter the eligibility analysis; i.e., the benefits must be demonstrated to manifest from a ‘markedly different’ change from the naturally-occurring pancreatin and the pancreatin-containing composition as-claimed which has not been demonstrated by Applicants.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5 and 7-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5 and 8 of USPN8784884. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to composition comprising coated enzyme mix with lipase, wherein the patent also specify protease activity in the composition, therefore the composition of instant application is rendered obvious of the patent.

Claims 1, 5 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 2 and 7 of co-pending US application No. 14908642 (issued as PN 10993996 on 4/14/2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to composition comprising coated enzyme mix with enzyme, wherein the co-pending application directs to therapeutically effective amount of digestive enzyme in the composition, therefore the composition of instant application is rendered obvious of the co-pending application.

Response to Argument
No arguments are presented in the reply filed 1/14/2021. Therefore, the rejections are maintained until the identification of allowable subject matter and filing and approval of terminal disclaimers when needed.

Conclusion

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653